                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 16-cv-02552-DME-KLM

SHAWN LOUIS SUTTER,

       Plaintiff,

v.

GOETZ, FCI Warden,
DOMINIC JOHN, A.W.,
FREDDY GARRIDO, A.W.,
GICONI, FCI Captain,
FRABONI, APN,
THOMPSON, Counselor,
J. FOX, Complex Warden,
SARA M. REVELL, Regional Director, and
RICKARD, Complex Captain,

     Defendants.
_____________________________________________________________________

        RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE
_____________________________________________________________________
ENTERED BY MAGISTRATE JUDGE KRISTEN L. MIX

       This matter is before the Court on Plaintiff’s Motion for Relief from Final

Judgment Pursuant to Fed. R. Civ. P. 60(b)(3) and/or 60(b)(6), and Incorporated

Memorandum of Law [with] Jurisdiction Pursuant to Rule 62.1 [#134]1 (the “Motion”).

Defendants filed a Response [#136] in opposition to the Motion. No reply was filed. The

Motion has been referred to the undersigned for recommendation pursuant to 28 U.S.C.

§ 636(b) and D.C.COLO.LCivR 72.1(c). See [#135]. Having reviewed the entire case file

and being sufficiently advised, the Court respectfully RECOMMENDS that the Motion

       1
          “[#134]” is an example of the convention the Court uses to identify the docket number
assigned to a specific paper by the Court’s case management and electronic case filing system
(CM/ECF). This convention is used throughout this Recommendation.

                                              -1-
[#134] be DENIED.

                                          I. Background

        Plaintiff, who proceeds as a pro se litigant,2 filed this lawsuit on October 12, 2016.

See Motion for Judicial Review [#1]. Defendants subsequently filed a Motion to Dismiss

[#35] and a Motion for Summary Judgment [#45]. Plaintiff filed a lengthy Response [#54]

in opposition to both motions, and Defendants filed Replies [#56, #60]. On January 26,

2018, the undersigned issued a Recommendation on the two motions, ultimately

concluding:

        IT IS HEREBY RECOMMENDED that the Motion to Dismiss [#35] be
        GRANTED in part and DENIED as moot in part. It is recommended that
        the Motion to Dismiss be granted to the extent that all claims against
        Defendant Revell be dismissed without prejudice on the basis of lack of
        personal jurisdiction. It is recommended that the remainder of the Motion
        to Dismiss be [denied] as moot on the basis of the Court’s exhaustion
        recommendation made in connection with the Motion for Summary Judgment
        [#45].

        IT IS FURTHER RECOMMENDED that the Motion for Summary Judgment
        [#45] be GRANTED in part and DENIED as moot in part. It is
        recommended that the Motion for Summary Judgment be denied as moot
        to the extent it is asserted by Defendant Revell, due to the Court’s
        recommendation regarding lack of personal jurisdiction in connection with the
        Motion to Dismiss [#35]. It is recommended that the Motion for Summary
        Judgment be granted with respect to all other Defendants to the extent that
        all claims against them be dismissed without prejudice on the basis of
        Plaintiff’s failure to exhaust his administrative remedies.

[#85] at 11-12. Plaintiff timely filed a thorough Objection [#97] to the Recommendation

[#85], dated February 4, 2018, and received by the Court on February 7, 2018. On March

        2
           The Court must construe liberally the filings of a pro se litigant. See Haines v. Kerner, 404
U.S. 519, 520-21 (1972); Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). However, the
Court should not be the pro se litigant’s advocate, nor should the Court “construct a legal theory
on [his] behalf.” Whitney v. New Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997) (citing Hall, 935
F.2d at 1110). In addition, pro se litigants must follow the same procedural rules that govern other
litigants. Nielson v. Price, 17 F.3d 1276, 1277 (10th Cir. 1994).

                                                  -2-
6, 2018, Judge Ebel adopted the Recommendation, noting in part:

      Because Mr. Sutter appears pro se, we are obligated to construe his filings
      liberally. Even before employing such liberal construction, however, the
      Court notes that Mr. Sutter’s filings are quite strong, reaching or even
      surpassing documents often filed by seasoned attorneys in this court. The
      Court commends Mr. Sutter for his diligence, especially given that he was
      without access to the prison law library while drafting his objections to the
      magistrate’s recommendation.

Order [#89] at 1 n.1 (internal citations omitted). Final judgment entered in favor of

Defendants in this case on March 7, 2018. See [#90]. Plaintiff has since repeatedly sought

review of that judgment in various ways, including by invoking Fed. R. Civ. P. 59(e), by

filing an appeal to the Tenth Circuit Court of Appeals (which was dismissed on March 29,

2019, for failure to prosecute), and now by invoking Fed. R. Civ. P. 60(b). See Motion

[#134].

                                      II. Standard

      “Rule 60(b) relief is extraordinary and may be granted only in exceptional

circumstances.” Banks v. Katzenmeyer, No. 13-cv-02599-KLM, 2015 WL 4467373, at *5

(D. Colo. July 22, 2015) (quoting Butler v. Kempthorne, 532 F.3d 1108, 1110 (10th Cir.

2008)). “A litigant shows exceptional circumstances by satisfying one or more of the

grounds for relief enumerated in Rule 60(b).”           Martinez v. Red’s Towing, No.

14-cv-00458-KLM, 2015 WL 328304, at *2 (D. Colo. Jan. 23, 2015) (citing Van Skiver v.

United States, 952 F.3d 1241, 1243 (10th Cir. 1991). The exceptional circumstances

enumerated in Rule 60(b) are:

      (1) mistake, inadvertence, surprise, or excusable neglect; (2) newly
      discovered evidence that, with reasonable diligence, could not have been
      discovered in time to move for a new trial under Rule 59(b); (3) fraud . . . ,
      misrepresentation, or misconduct by an opposing party; (4) the judgment is
      void; (5) the judgment has been satisfied, released, or discharged; it is based

                                            -3-
       on an earlier judgment that has been reversed or vacated; or applying it
       prospectively is no longer equitable; or (6) any other reason that justifies
       relief.

Plaintiff relies on Rule 60(b)(3) and Rule 60(b)(6) to support his request for relief. See

Motion [#134].

                                            III. Analysis

       In short, Plaintiff argues that he was denied access to legal materials and the law

library in the Special Housing Unit (“SHU”) at FCI-Florence in Colorado, that Defendant

Goetz “void[ed]/conceal[ed] [Plaintiff’s] writ to the Tampa U.S. District Court,” that a SHU

official failed to forward a motion to stay from Plaintiff to the Court, and that he did not

receive Defendants’ response to his Objections to the Recommendation and thus was

denied the ability to file a reply. See Motion [#134] at 12, 18-27.

A.      Federal Rule of Civil Procedure 60(b)(3)

       “Regardless of the specific form of the allegation, the party relying on Rule 60(b)(3)

must, by adequate proof, clearly substantiate the claim of fraud, misconduct or

misrepresentation. In other words, [he] must show clear and convincing proof of fraud,

misrepresentation, or misconduct.” Jones v. Ferguson Pontiac Buick GMC, Inc., 374 F.

App’x 787, 788 n.1 (10th Cir. 2010). Further, Plaintiff must show that “the challenged

behavior . . . substantially . . . interfered with [his] ability [to] fully and fairly . . . prepare for

and proceed to trial.” Zurich N. Am. v. Matrix Serv., Inc., 426 F.3d 1281, 1290 (10th Cir.

2005) (internal quotation marks omitted).

       There is certainly no clear indication of fraud or relevant misrepresentation in the

briefs; however, Plaintiff appears to assert that prison officials engaged in “misconduct” (a

point on which the Court makes no explicit finding). Although Plaintiff complains about how

                                                  -4-
this litigation unfolded and the difficulties he had litigating while in prison and especially

while in the SHU, he has not demonstrated that any purported misconduct substantially

interfered with his ability to fully and fairly participate in this lawsuit. For example, Plaintiff

does not argue that he was prevented from obtaining copies of administrative grievances

he had filed in order to support his opposition to Defendants’ Motion for Summary

Judgment [#45].

       More specifically, Plaintiff argues that he was partially denied access to his legal

materials and fully denied access to the law library in the SHU.3 See, e.g., Motion [#134]

at 18. However, Plaintiff was able to file a lengthy Response [#80] to Defendants’

dispositive motions as well as a thorough Objection [#87] to the undersigned’s

Recommendation [#85].          Plaintiff’s filings were then construed liberally by both the

undersigned and by Judge Ebel, and even praised by Judge Ebel. See Recommendation

[#85] at 1 n.1; Order [#89] at 1 n.1.

       Plaintiff’s Objection [#97] to the Recommendation [#85] was signed on February 4,

2018, and clearly immediately mailed, because the Court received the document on

February 7, 2018. Plaintiff asserts that on February 22, 2018, staff came to his cell to take

all of his legal materials in preparation for Plaintiff’s transfer to Tampa for a hearing at the

       3
           Plaintiff’s Motion [#134] may be broadly construed to argue that the Court made a mistake
of law and that, if he had been permitted time in the law library, he could have found legal authority
to demonstrate that mistake. See, e.g., Cashner v. Freedom Stores, Inc., 98 F.3d 572, 576-77
(10th Cir. 1996) (stating that Fed. R. Civ. P. 60(b)(1) “provides for the reconsideration of judgments”
in part “where the judge has made a substantive mistake of law or fact in the final judgment or
order”). However, the Court notes that, despite Final Judgment [#90] having been entered on
March 7, 2018, Plaintiff has presented no “smoking gun” case which he asserts he could have
found and presented to the Court to show that the Court’s decision was incorrect. There is simply
no justifiable indication here that, in either his objections or his Rule 59(e) motion, Plaintiff could
have found, if given more time, additional legal authority to present to the Court to mandate a
decision favorable to him. Thus, the Court finds that relief premised on Rule 60(b)(1)’s mistake
provision is unwarranted here.

                                                 -5-
United States District Court there. Motion [#134] at 8. That same day, he gave staff a

motion to stay to mail to the Court, which he asserts was not properly sent to the Court.

Id. The next day, February 23, he was unexpectedly transferred to FCI Jesup in Georgia

instead of to Tampa. Id. However, all of these events (and others discussed by Plaintiff

in the months following) occurred weeks after Plaintiff timely filed his Objection. No further

action was required, or even permitted, of Plaintiff after he filed that document. To the

extent Plaintiff asserts that he was unable to file a timely reply to Defendants’ response to

his Objections to the Recommendation because of these events and because he never

received the response (which was filed with the Court on February 22, 2018), the Court is

aware of no legal authority permitting a reply in support of objections, and there is certainly

no authority requiring one. See Fed. R. Civ. P. 72(b) (stating in relevant part: “Within 14

days after being served with a copy of the recommended disposition, a party may serve

and file specific objections to the proposed findings and recommendations. A party may

respond to another party’s objections within 14 days after being served with a copy.”).

       Having found that Plaintiff has failed to show that Defendants’ misconduct (if any)

substantially interfered with his ability to fully and fairly participate in this litigation, see

Zurich, 426 F.3d at 1290, the Court recommends that the Motion [#134] be denied to the

extent it is asserted pursuant to Fed. R. Civ. P. 60(b)(3).

B.     Federal Rule of Civil Procedure 60(b)(6)

       The Court next turns to Plaintiff’s argument regarding Rule 60(b)(6). “The clear

import of the language of clause (b)(6) is that the clause is restricted to reasons other than

those enumerated in the previous five clauses.” United States v. Buck, 281 F.3d 1336,

1341 (10th Cir. 2002). “Courts have found few narrowly-defined situations that clearly

                                              -6-
present ‘other reasons justifying relief’” under Rule 60(b)(6). Okla. Chapter of Am. Acad.

of Pediatrics v. Fogarty, Nos. 05-5100, 05-5107, 2010 WL 3341881, at *2 (10th Cir. July

20, 2010). “Courts have granted relief under Rule 60(b)(6) ‘when, after entry of judgment,

events not contemplated by the moving party render enforcement of the judgment

inequitable,’ where a party is indigent or when it offends justice to deny such relief.” Mbaku

v. Bank of Am., Nat’l Assoc., No. 12-cv-00190-PAB-KLM, 2014 WL 3906463, at *1 (D.

Colo. Aug. 11, 2014) (quoting Cashner v. Freedom Stores, Inc., 98 F.3d 572, 580 (10th Cir.

1996); Yapp v. Excel Corp., 186 F.3d 1222, 1231-32 (10th Cir. 1999)). “Rule 60(b)(6) relief

is . . . difficult to attain and is appropriate only when it offends justice to deny such relief.

The denial of a 60(b)(6) motion will be reversed [by the Tenth Circuit] only if [the Court]

find[s] a complete absence of a reasonable basis and [is] certain that the decision is

wrong.” Morales v. Jones, 480 F. App’x 898, 901 (10th Cir. 2012) (quoting Zurich N. Am.

v. Matrix Serv., Inc., 426 F.3d 1281, 1293 (10th Cir. 2005) (internal quotations, citations,

and ellipses omitted)).

       Plaintiff does not explicitly provide separate arguments regarding his purported

entitlement to relief under Rule 60(b)(6). Indeed, Plaintiff does not present any argument

that is not based on some type of purported misconduct by Defendants specifically or BOP

staff generally, an area of relief that is covered by Fed. R. Civ. P. 60(b)(3). As such, his

Rule 60(b)(6) argument appears to be duplicative of this Rule 60(b)(3), and is not

permitted. See State Bank of S. Utah v. Gledhill ( In re Gledhill ), 76 F.3d 1070, 1080 (10th

Cir. 1996) (“A court may not premise Rule 60(b)(6) relief . . . on one of the specific grounds

enumerated in clauses (b)(1) through (b)(5).”). Thus, relief under Rule 60(b)(6) is not

warranted here. See Morales, 480 F. App’x at 901.


                                              -7-
       Accordingly, the Court respectfully recommends that the Motion [#134] be denied

to the extent it is asserted to Fed. R. Civ. P. 60(b)(6).

                                      IV. Conclusion

       IT IS HEREBY RECOMMENDED that the Motion [#134] be DENIED.

       IT IS FURTHER ORDERED that pursuant to Fed. R. Civ. P. 72, the parties shall

have fourteen (14) days after service of the Recommendation to serve and file any written

objections in order to obtain reconsideration by the District Judge to whom this case is

assigned. A party’s failure to serve and file specific, written objections waives de novo

review of the Recommendation by the District Judge, Fed. R. Civ. P. 72(b); Thomas v. Arn,

474 U.S. 140, 147-48 (1985), and also waives appellate review of both factual and legal

questions. Makin v. Colo. Dept. of Corr., 183 F.3d 1205, 1210 (10th Cir. 1999); Talley v.

Hesse, 91 F.3d 1411, 1412-13 (10th Cir. 1996). A party’s objections to this

Recommendation must be both timely and specific to preserve an issue for de novo review

by the District Court or for appellate review. United States v. One Parcel of Real Prop., 73

F.3d 1057, 1060 (10th Cir. 1996).



       Dated: May 24, 2019




                                             -8-
